Citation Nr: 0200757	
Decision Date: 01/22/02    Archive Date: 02/05/02

DOCKET NO.  96-12 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include ulcers.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a neurologic 
disorder, claimed as headaches and dizzy spells.

4.  Entitlement to service connection for a left elbow 
disorder, to include tendonitis and arthritis.

5.  Entitlement to service connection for a disorder 
manifested by chest pains.

6.  Entitlement to service connection for cholelithiasis, 
claimed as a gallstone disorder.

7.  Entitlement to service connection for dental disorders, 
claimed as bad teeth, periodontitis, and entitlement to 
treatment as a result of dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The case was previously before the Board and remanded to the 
RO for additional development in September 1997, January 
1999, and June 1999.

In April 1998, the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that the issue of entitlement to nonservice-
connected disability pension developed on appeal was granted 
in a March 2001 rating decision.  As this matter has been 
completely resolved in the veteran's favor, the issues listed 
on the title page of this decision are the only matters for 
appellate review.

The Board also notes that the issue of entitlement to service 
connection for hypertension, to include renal pathology, was 
denied in the March 2001 rating decision.  The veteran was 
notified of the decision by correspondence dated April 26, 
2001, but has not submitted a notice of disagreement as to 
that determination.  Therefore, the matter is not addressed 
in this decision.

In addition, the Board finds the issue of entitlement to 
service connection for a disorder manifested by dizzy spells 
is more appropriately styled as entitlement to service 
connection for a neurologic disorder, claimed as headaches 
and dizzy spells.  The Board notes the re-styled issue 
represents the disorder actually claimed by the veteran in 
his December 1994 application and the matter actually decided 
by the RO in the November 1995 rating decision.

The issues of entitlement to service connection for a stomach 
disorder, to include ulcers, a low back disorder, and a 
neurologic disorder, claimed as headaches and dizzy spells, 
are addressed in the remand section of this decision.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claims and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the 
available medical evidence is sufficient for a determination 
of the matters addressed in this decision.

3.  No probative evidence demonstrating the veteran incurred 
or aggravated a left elbow disorder during active service has 
been submitted; however, persuasive medical evidence shows 
the veteran sustained a work-related left elbow injury in 
1992.

4.  No probative evidence demonstrating a present disability 
manifested by chest pains has been submitted.

5.  No probative evidence demonstrating present 
cholelithiasis or a gallstone disorder has been submitted.

6.  No probative evidence demonstrating the veteran sustained 
a loss of teeth due to the loss of substance of the body or 
the maxilla or of the mandible as a result of dental trauma 
during active service has been submitted.

7.  The veteran was notified that his service discharge had 
been changed to Under Honorable Conditions by correspondence 
dated December 13, 1978.

8.  The veteran first submitted a claim for entitlement to 
service connection for dental trauma in May 1980.


CONCLUSIONS OF LAW

1.  The veteran's present left elbow disorder was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

2.  A disorder manifested by chest pains was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  Cholelithiasis or a gallstone disorder was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

4.  The criteria for entitlement to service connection for 
dental disorders, claimed as bad teeth, periodontitis, and 
entitlement to treatment as a result of dental trauma have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.381 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the February 1996 statement of the case and the March 1997 
and April 2001 supplemental statements of the case adequately 
notified the veteran of the evidence necessary to 
substantiate the claims and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
available service medical records were received in June 1976 
and that all identified and authorized medical records 
pertinent to the matters addressed in this decision have been 
received.  Although the veteran's service dental records have 
not been obtained, in light of the evidence of record as to 
the veteran's dental claim the Board finds additional efforts 
to obtain these records would be futile.

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA examinations in February 1995 and in 
November 1999 and that evidence pertinent to the matters 
addressed in this decision has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in the matters addressed in 
this decision.  Further development and further expending of 
VA's resources is not warranted.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
See Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit Court has 
also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Left Elbow Disorder
Background

Service medical records are negative for complaint or 
treatment for a left elbow disorder.  The veteran's 
February 1976 separation examination revealed a normal 
clinical evaluation of the upper extremities.  In his report 
of medical history the veteran denied painful or "trick" 
elbow.

Private hospital records dated in November 1992 show the 
veteran reported he injured his left forearm at work.  The 
diagnosis was left arm tendonitis.

In his December 1994 application for VA benefits the veteran 
noted left elbow arthritis onset in 1993.  

During VA orthopedic examination in February 1995 the veteran 
described the development of throbbing pain to the left elbow 
and forearm with no history of injury.  The examiner noted 
range of motion from 0 to 135 degrees with tenderness to 
palpation over the lateral epicondyle and proximal forearm 
region.  There was no evidence of swelling.  X-ray 
examination revealed no evidence of fracture, dislocation, or 
acute skeletal abnormality.  The diagnosis was left tennis 
elbow.

At his video conference hearing before the undersigned Board 
Member in April 1998 the veteran testified that he had been 
treated for left elbow pain during active service.  He 
related the pain to having done a lot of typing and reported 
that he had been given pain relieving medication for the 
disorder.

Analysis

Based upon a comprehensive review of the record, the Board 
finds no competent evidence has been submitted demonstrating 
that the veteran's left elbow disorder is related to an 
injury or disease incurred in or aggravated by active 
service.  In fact, the medical evidence demonstrates no 
indication of a left elbow disorder prior to a work-related 
injury the veteran sustained in 1992.  The only evidence in 
this case of a relationship to service is the veteran's own 
opinion.  While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Therefore, the Board finds that entitlement to service 
connection for a left elbow disorder is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.

Chest Pains
Background

Service medical records show that in July 1974 the veteran 
complained of dizziness, a feeling of pressure in the chest, 
and dyspnea after taking a physical training test.  The 
examining nurse noted blood pressure findings of 110/78, 
pulse findings of 82 and regular, and that the veteran's 
chest was clear.  No additional report or comments were 
provided.  The veteran's February 1976 separation examination 
revealed a normal clinical evaluation of the heart.  In his 
report of medical history the veteran noted pain or pressure 
in chest and shortness of breath.  The examiner noted the 
veteran reported shortness of breath and diaphragmatic chest 
pain after running.  

Private hospital records dated in October 1992 show the 
veteran complained of chest pain.  The diagnosis was 
gastritis.

During VA general medical examination in February 1995 the 
veteran reported he experienced some mid-chest pain into the 
right shoulder with some palpitations.  He stated he 
experienced shortness of breath after walking a few hundred 
feet but that it was not associated with his chest pains.  
The examiner noted the veteran's cardiovascular system 
appeared to be normal.  No diagnosis related to chest pains 
was provided.

At his video conference hearing before the undersigned Board 
Member the veteran testified that he had experienced chest 
pains during active service and that he had been treated for 
exhaustion.  He reported he presently experienced spontaneous 
left-sided chest pain unrelated to exertion.  He stated he 
had never received a diagnosis of heart problems.

Analysis

Based upon a comprehensive review of the record, the Board 
finds medical evidence has not been submitted demonstrating 
that the veteran has a present disability manifested by chest 
pains.  The only evidence in this case of a present 
disability is the veteran's own opinion which is not 
competent for the purpose of providing a medical diagnosis.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
As competent evidence of a present disability has not been 
submitted, the Board must conclude that entitlement to 
service connection for a disorder manifested by chest pains 
is not warranted.  The Board finds the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection.

Gallstone Disorder
Background

Service medical records are negative for complaint or 
treatment for a gallstone disorder.  A July 1974 x-ray study 
of the lumbosacral spine revealed an opacity which was noted 
could be an artifact.  In November 1975, a radiologist noted 
a calcific circular lesion in the region of the right kidney 
possibly representing a hepatic or renal lesion.  The 
veteran's February 1976 separation examination revealed a 
normal clinical evaluation of the genitourinary system.  In 
his report of medical history the veteran denied gall bladder 
trouble or gallstones.

Private hospital records dated in April 1993 noted an object 
described as a metallic foreign body but which was also noted 
as an opacity.  It was further noted that a gallstone was 
suspected.  An April 1994 gall bladder ultrasound noted the 
right kidney could not be demonstrated.  An abdominal X-ray 
revealed a calcified object in the right upper quadrant and 
that the kidney bed appeared to be abnormal.  

A February 1995 VA examination noted a possible diagnosis of 
gallstones.  A subsequent x-ray examination revealed a 
calcified opacity felt to be most consistent with a large 
gallstone; however, an abdominal ultrasound revealed no 
gallstones or abnormality of the gall bladder.   It was noted 
that the study revealed an echogenic structure lying just 
lateral to the psoas muscle possibly representing an atrophic 
right kidney.

At his video conference hearing before the undersigned Board 
Member the veteran testified, in essence, that he had not 
been treated for gallstones in service and that he had no 
present gallstone problems.

A November 1999 VA genitourinary examination noted a 
diagnosis of atrophic right kidney with nephrectomy of 
undetermined etiology.  The examiner noted there was no 
degree of probability that radiological studies during 
service reflected the onset of renal pathology.  As to 
whether the studies reflected the onset of pathologies of the 
gall bladder, the examiner noted there was no evidence the 
veteran had ever had gallstones removed.  

Analysis

Based upon a comprehensive review of the record, the Board 
finds medical evidence has not been submitted demonstrating 
that the veteran has a present gallstone disability.  The 
only evidence in this case of a present disability is the 
veteran's own opinion which is not competent for the purpose 
of providing a medical diagnosis.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  As competent evidence of a 
present disability has not been submitted, the Board must 
conclude that entitlement to service connection for a 
gallstone disorder is not warranted.  The Board finds the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection.

Dental Disorders
Background

Service records show the veteran was separated from service 
in February 1976 and that his character of service was under 
other than honorable conditions.  A July 1976 VA 
administrative decision found the veteran's service was 
terminated under dishonorable conditions.

Service department correspondence dated December 13, 1978, 
notified the veteran that his service discharge had been 
changed to Under Honorable Conditions.

On May 8, 1980, the RO received the veteran's claim for 
entitlement to service connection for dental trauma which 
indicated that during service one of his upper front teeth 
had been broken when a door struck him in the mouth.  

A July 1980 report from the National Personnel Records Center 
noted the veteran's dental records could not be located but 
that his record had been flagged so that upon receipt of any 
additional service medical records they would be forwarded to 
the RO.  

A January 1981 rating decision denied entitlement to service 
connection for dental trauma; however, the available record 
does not indicate the veteran was notified of that decision.

In December 1994, the veteran submitted an application for VA 
benefits including for bad teeth and gums.

VA examination in February 1995 noted the veteran reported he 
had some back teeth extracted during active service and that 
he had not had routine dental care since his separation from 
service.  He complained of loose, painful teeth and that that 
he had stopped brushing his teeth because it caused bleeding.  
The examiner noted the veteran had rampant caries and 
advanced generalized periodontitis.  Teeth numbers 1, 15, 16, 
18, 19, 24, 29, 30, 31, and 32 were missing and it was noted 
the remaining teeth appeared unsalvageable.

At his video conference hearing before the undersigned Board 
Member the veteran testified that he had 2 lower bottom teeth 
knocked out and a an upper tooth chipped during active 
service when a door hit him in the mouth.  He stated he had 
been receiving dental treatment approximately 3 weeks before 
his discharge from service and that he had been denied 
additional treatment after service.  

In a January 1999 remand the Board, inter alia, instructed 
the RO to request that the veteran clarify whether he was 
also seeking entitlement to service connection for dental 
treatment.  In February 1999, the RO requested the veteran 
clarify his claim.

In a February 1999 statement the veteran stated he was 
claiming entitlement to service connection for rating and 
treatment purposes.  He stated his teeth "got messed up" 
because he had been hit in the mouth during active service.  
He reiterated his claim in a December 2000 statement in 
support of the claim.

In an April 2001 supplemental statement of the case the RO, 
in essence, denied entitlement to service connection for 
periodontitis and for treatment as a result of dental trauma.  

Analysis

VA regulations provide a compensable rating for loss of teeth 
due to the loss of substance of the body or the maxilla or of 
the mandible when there is no loss of continuity, when the 
loss of masticatory surface cannot be restored by suitable 
prosthesis, and with loss of all the upper anterior teeth 
missing, with all of the lower anterior teeth missing, or 
with loss of all the upper and lower teeth on one side.  
38 C.F.R. § 4.150, Diagnostic Code 9913 (2001).  It is noted 
that the rating only applies to bone loss through trauma or 
disease such as osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling. 

VA regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis are 
not disabling conditions, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381 
(2001) (formerly 38 C.F.R. Part 4, § 4.149).

The Board notes that in a precedent opinion VA's General 
Counsel held that dental treatment of teeth, even 
extractions, during service did  not constitute dental 
trauma. See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997). 

VA law provides that a veteran who has a service-connected, 
noncompensable dental condition or disability may, under 
certain specified conditions, utilize outpatient dental 
services and treatment.  See 38 U.S.C.A. § 1712 (West 1991 & 
Supp. 2001); see also 38 C.F.R. § 17.161 (2001) (formerly 
38 C.F.R. § 17.123).  However, regulations presently in 
effect and effective at the time of the veteran's original 
claim in May 1980 required that the veteran submit his claim 
within one year of discharge or release from service or 
within one year of the date of correction of a disqualifying 
discharge.  See 38 C.F.R. § 17.161(2); see also Woodson v. 
Brown, 8 Vet. App. 352 (1995).

Based upon the evidence of record, the Board finds no 
probative evidence demonstrating the veteran sustained a loss 
of teeth due to the loss of substance of the body or the 
maxilla or of the mandible as a result of dental trauma 
during active service has been submitted.  The Board notes 
that as the veteran's service dental records are not 
available there is a heightened duty to assist, to explain 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

The Board also notes that post-service medical evidence does 
not indicate a loss of teeth due to the loss of substance of 
the body or the maxilla or of the mandible as a result of 
dental trauma and that the veteran's claims do not reflect 
such loss.  Even assuming the credibility of the veteran's 
claim as to having lost 2 bottom teeth and chipping an upper 
front tooth, the evidence indicates those teeth are 
replaceable.  Therefore, the criteria for a compensable 
service connection rating have not been met.

The Board also notes that the veteran's claim as to bad teeth 
or periodontitis incurred in or aggravated by active service 
may be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.161.  
See 38 C.F.R. § 3.381.  The Board finds, however, that the 
veteran was notified of the correction of his disqualifying 
service discharge in December 1978 but that his May 1980 
claim was not submitted within one year of his notice of that 
correction.  See 38 C.F.R. § 17.161(2) (formerly 38 C.F.R. 
§ 17.123).  Therefore, as the claim was not timely filed, the 
Board must conclude that entitlement to service connection 
for the purposes of dental treatment is not warranted.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds the 
preponderance of the evidence is against the veteran's claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for a left elbow disorder, 
to include tendonitis and arthritis, is denied.

Entitlement to service connection for a disorder manifested 
by chest pains is denied.

Entitlement to service connection for cholelithiasis, claimed 
as a gallstone disorder, is denied.

Entitlement to service connection for dental disorders, 
claimed as bad teeth, periodontitis, and entitlement to 
treatment as a result of dental trauma, is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000); see also Karnas, 1 Vet. App. 308.

The VCAA states that in claims for disability compensation VA 
is required to provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A medical 
examination or medical opinion is deemed to be necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms 
of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may 
be associated with the established event, injury, or disease.  
See 38 C.F.R § 3.159(c)(4).  

In this case, the Board notes service medical records show 
the veteran was treated for stomach disorders, a low back 
disorder, and for headaches and dizzy spells during active 
service and that the medical evidence indicates present 
disabilities that may be related to that inservice treatment.  
Therefore, the Board finds additional examinations are 
required prior to appellate review.

The Court has held that the fulfillment of the statutory duty 
to assist includes providing additional VA examinations by a 
specialist when recommended and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment received for his claimed 
stomach, low back, and headaches and 
dizzy spell disorders and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran should be afforded a VA 
examination by a specialist in 
gastrointestinal disorders to determine 
the nature and etiology of any present 
stomach disorders.  The claims folder and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  

The examiner is specifically requested to 
discuss whether the evidence demonstrates 
a stomach or ulcer disorder was onset or 
aggravated during active service.  A 
complete rationale for the opinions given 
should be provided.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and etiology of his 
claimed low back disorder.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment, including x-ray examination 
and range of motion studies.  

The examiner is specifically requested to 
discuss whether the evidence demonstrates 
the veteran's low back disorder was onset 
or aggravated during active service.  A 
complete rationale for the opinions given 
should be provided.

4.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and etiology of any present 
neurological disorders, claimed as 
recurring headaches and dizzy spells.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  

The examiner is specifically requested to 
discuss whether the evidence demonstrates 
a neurological disorder, claimed as 
headaches and dizzy spells were onset or 
aggravated during active service.  A 
complete rationale for the opinions given 
should be provided.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issues of entitlement to 
service connection for stomach, low back 
and headaches and dizzy spells disorders.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



